 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JAMES PLAS SAMS,                                        Case No. 2:20-cv-00568 JAM DMC
12
                                               Plaintiff, ORDER GRANTING DEFENDANTS’ EX
13                                                        PARTE APPLICATION FOR LEAVE TO
                    v.                                    FILE MEMORANDUM OF POINTS AND
14                                                        AUTHORITIES IN EXCESS OF
                                                          TWENTY PAGES, NOT TO EXCEED
15   RALPH DIAZ, et al.,                                  TWENTY-FIVE PAGES
16                                         Defendants.
17

18        The Court has considered Defendants’ Ex Parte Application, ECF No. 46, to exceed the

19   page limit on their Memorandum of Points and Authorities in Support of Motion to Dismiss.

20   GOOD CAUSE APPEARING:

21        The Court hereby grants Defendants’ Ex Parte Application to exceed the page limit on their

22   Memorandum of Points and Authorities in Support of Motion to Dismiss from twenty pages to

23   twenty-three pages.

24          IT IS SO ORDERED.

25
            Dated: May 6, 2021
26
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
         [Proposed] Order Regarding Defendants’ Ex Parte Application to File Over Twenty Pages (2:20-cv-00568 JAM
                                                                                                            DMC)
